DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (DE 10 2010 051 973, hereafter referred to as Weber) in view of Falk et al. (DE 10 2015 122 218, hereafter referred to as Falk).
	Regarding claims 10, 13 and 14, Weber teaches a sensor device for detecting a physical variable, the sensor device comprising: a housing 1; a sensor module arranged in the housing, the sensor module comprising a module board (pcb 8) and at least one motion-sensitive sensor element which is arranged on the module board; a potting compound (see para. 0038) which at least partially fills the housing and which encloses the sensor module; and at least one mounting element (6, 7) via which the sensor module is mounted to the housing 1, wherein, the potting compound, in a cured state, has a hardness less than a hardness of the housing (‘The housing 1 is made of metal, preferably stainless steel’, see para. 0027).
	However Weber does not explicitly teach wherein the hardness of the potting compound is greater than a hardness of the mounting element.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Weber with the teaching of Falk since It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the hardness of the potting compound since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
	Regarding claim 11, Weber further teaches wherein the sensor module (pcb 8) is supported without any direct contact to the housing 1 (see figures 4 and 6).
	Regarding claim 12, Weber further teaches at least one mounting boss 10 arranged in the housing 1, the sensor module being mounted at the least one mounting boss via the at least one mounting element (see figure 2).
	Regarding claims 16-18, the method of forming a device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Falk, and further in view of Herden et al. (U.S. 4,368,453, hereafter referred to as Herden).
Neither Weber nor Falk explicitly teach wherein the sensor module is coated with a protective layer.
Herden teaches a sensor housing which includes a sensor module which includes a sensor elements with a coating (see abstract, “A meander-shaped layer of nickel is deposited by evaporation on a ceramic wafer over an intermediate layer of tantalum serving to improve adhesion, and covered by a protective coating of silicon or epoxy resin is used as a temperature sensor in the intake pipe of a supercharged internal combustion engine”); additionally, Herden teaches further teaches ‘an upper casing portion with a cavity for the ceramic wafer, the lower part of which is filled with a potting compound’.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Weber with the teaching of Falk and Herden in order to provide additional protection internal components of the sensor housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855